PER CURIAM.
The appellant was charged with knowingly possessing alcoholic beverages for the purpose of sale in Local Option Territory. A jury found him guilty and fixed his punishment at a fine of $50 and 30 days in jail. The judgment directed that the Commonwealth recover of the appellant the sum of $50 and costs, put him under a peace bond and remanded him to jail. We are affirming the judgment because we think the affidavit upon which the search warrant was based was sufficient, and that the omission of the 30 day jail sentence from the judgment was not prejudicial to the appellant’s substantial rights.
The motion for an appeal is overruled, and the judgment is affirmed.